Case 3:20-cv-02331-FLW-DEA Document 1 Filed 03/04/20 Page 1 of 12 PagelD: 1

O’BRIEN, BELLAND & BUSHINSKY, LLC
509 S. Lenola Road, Building 6
Moorestown, New Jersey 08057
(856) 795-2181
By: Steven J. Bushinsky, Esquire
W. Daniel Feehan, Esquire

Attorneys for Plaintiffs

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

TRUSTEES OF INTERNATIONAL UNION OF
PAINTERS AND ALLIED TRADES DISTRICT
COUNCIL 711 HEALTH & WELFARE FUND;
TRUSTEES OF INTERNATIONAL UNION OF
PAINTERS AND ALLIED TRADES DISTRICT —_; Civil Action No.:
COUNCIL 711 VACATION FUND; TRUSTEES OF |
PAINTERS DISTRICT COUNCIL 711 FINISHING |
TRADES INSTITUTE; INTERNATIONAL UNION |
OF PAINTERS AND ALLIED TRADES DISTRICT |
COUNCIL 711 HEALTH & WELFARE FUND; |
INTERNATIONAL UNION OF PAINTERS AND |
ALLIED TRADES DISTRICT COUNCIL 711 COMPLAINT
VACATION FUND; PAINTERS DISTRICT !
COUNCIL 711 FINISHING TRADES INSTITUTE
AND INTERNATIONAL UNION OF PAINTERS |
AND ALLIED TRADES DISTRICT COUNCIL 711, |
Plaintiffs, |

Vv.

LJL WINDOWS, INC.,
Defendant.

 

Plaintiffs, Trustees of International Union of Painters and Allied Trades
District Council 711 Health & Welfare Fund, e7. al., by and through undersigned

counsel, state as follows:
Case 3:20-cv-02331-FLW-DEA Document 1 Filed 03/04/20 Page 2 of 12 PagelD: 2

JURISDICTION AND VENUE

1. The jurisdiction of this court is invoked pursuant to Sections 502(e)(1)
and (f) and 515 of the Employee Retirement Income Security Act of 1974
(“ERISA”), 29 U.S.C. §1132(e)(1) and (f) and §1145 respectively, and §301 of the
Labor Management Relations Act (“LMRA”), and 29 U.S.C. §185; and 28 U.S.C.
§1331.

2. This Court is one of proper venue pursuant to Section 502(e)(2) of
ERISA, 29 U.S.C, §1132(e)(2), and Section 301 of the LMRA, 29 U.S.C. §185
because the Trust Funds are administered in the State of New Jersey, the breach of
a Collective Bargaining Agreement took place in New Jersey, and Defendant
maintained or maintains a principal place of business in the State of New Jersey.

3. Acopy ofthis Complaint is being served on the Secretary of Labor and
the Secretary of the Treasury of the United States by certified mail in accordance
with 29 U.S.C, §1132(h).

PARTIES

4. Plaintiffs, Trustees of International Union of Painters and Allied Trades
District Council 711 Health & Welfare Fund (“Health Fund”) are the employer and
employee trustees of a labor-management trust fund orgamzed and operated pursuant
to a Trust Agreement and Collective Bargaining Agreement(s) (“CBA”) in

accordance with Section 302(c)(5) of LMRA, 29 U.S.C. §186(c)(5). The Health

bo

 

 
Case 3:20-cv-02331-FLW-DEA Document1 Filed 03/04/20 Page 3 of 12 PagelD: 3

Fund is an employee benefit plan within the meaning of Section 3(3) of ERISA, 29
U.S.C, §1002(3), and a multiemployer plan within the meaning of section 3(37) of
ERISA 29 U.S.C, §1002(37).

5. Plaintiffs, Trustees of International Union of Painters and Allied Trades
District Council 711 Vacation Fund (“Vacation Fund”) are the employer and
employee trustees of a labor-management trust fund organized and operated pursuant
to a Trust Agreement and CBAs in accordance with section 302(c)(5) of LMRA, 29
U.S.C. §186(c)(5). The Vacation Fund is an employee benefit plan within the
meaning of section 3 (3) of ERISA, 29 U.S.C. §1002(3), and a multiemployer plan
within the meaning of section 3 (37) of ERISA 29 U.S.C, §1002(37).

6. Plaintiffs, Trustees of Painters District Council 711 Finishing Trades
Institute (““FTT’) are the employer and employee trustees of a labor-management trust
fund organized and operated pursuant to a Trust Agreement and CBAs in accordance
with section 302 (c)(5) of LMRA, 29 U.S.C, §186(c)(5). The FIT is an employee
benefit plan within the meaning of Section 3 (3) of ERISA, 29 U.S.C. §1002(3),
and a multiemployer plan within the meaning of Section 3 (37) of ERISA 29
U.S.C. §1002(37).

7, Plaintiffs, Trustees of International Union of Painters and Allied Trades
District Council 711 Health & Welfare Fund, Trustees of International Union of

Painters and Allied Trades District Council 711 Vacation Fund; and Trustees of

 
Case 3:20-cv-02331-FLW-DEA Document1 Filed 03/04/20 Page 4 of 12 PagelD: 4

Painters District Council 71] Finishing Trades Institute (collectively “Funds’’)
maintain their principal place of business at 27 Roland Ave, Suite 200, Mt. Laurel,
New Jersey 08054.

8. The Funds are also the collecting agent for Labor Management
Cooperation Initiative (“LMCI”), National Finishing Trades Institute of New
Jersey (“N-FTT’), Industry Advancement Fund (“IAF”), Safety Training
Recognition Awards Program (“STARS”), and the Political Action Committee
(“PAC”).

9. The Funds are authorized to sue in their own names pursuant to
Section 502(d)(1) of ERISA, 29 U.S.C. §1] 132(d)(1).

10. The Trustees of the Funds are fiduciaries within the meaning of
Section 3(21) of ERISA, 29 U.S.C. §1002(21)(A).

11. The Trustees bring this action on behalf of the Funds, committee
members, participants and beneficiaries pursuant to Section 502 of ERISA, 29
U.S.C, §1132, and Section 301 of LMRA, 29 U.S.C. §185.

12, Plaintiff International Union of Painters and Allied Trades District
Council 711 (the “Union”) brings this action for dues check-offs and other
contributions owed pursuant to the collective bargaining agreement.

13. The Union is a labor organization within the meaning of Section 30]

of the LMRA, 29 U.S.C. § 185, and Section 3(4) of ERISA, 29 U.S.C. § 1002(4),

 

 
Case 3:20-cv-02331-FLW-DEA Document 1 Filed 03/04/20 Page 5 of 12 PagelD: 5

and represents employees in an industry affecting commerce.

14. The Union maintains it principal place of business at 9 Fadem Road,
Springfield, New Jersey 07081.

15. Defendant, LIL Windows, Inc. ("LJL"), is referred to as "Defendant"
or "employer" and "Party in Interest" as defined in Sections 3(5) and 3(14) of
ERISA, 29 U.S.C. §1002(5) and (14) respectively and was or is an employer in an
industry affecting commerce within the meaning of Section 301 of LMRA, 29
U.S.C. §185.

16. Upon information and belief, Defendant LIL maintained or maintains
its principal place of business at 2 Pin Oak Road, Englishtown, New Jersey 07726.

17. Defendant LJL conducted or conducts business in the State of New
Jersey.

FACTS

18. Atall times relevant hereto, Defendant LJL was party to or agreed to
abide by the terms and conditions of a CBA with one or more local labor unions or
district councils affiliated with the Union.

19. Atall times relevant hereto, Defendant LJL also signed or agreed to
abide by the terms of the Agreements and Declarations of Trust (“Trust
Agreements”) which govern the Funds. The Trust Agreements set forth the rules and

regulations with respect to participation in and administration of the Funds.

 
Case 3:20-cv-02331-FLW-DEA Document 1 Filed 03/04/20 Page 6 of 12 PagelD: 6

20. Under the CBA, Trust Agreements, and in accordance with federal law
and administrative regulations, Defendant LJL agreed:

a, To timely remit fringe benefit contributions to the Funds as
required by the CBA(s) on behalf of their eligible employees who were employed on
projects within the State of New Jersey;

b. To submit monthly remittance reports to the Funds detailing all
employees who worked in a given period of time and the amount of contributions to
be remitted on behalf of said employee;

Cc. To produce, upon request by the Funds, all books and records
deemed necessary to conduct an audit of Defendant LJL’s records concerning its
obligations to the Funds and to pay the cost of the audit if found to be delinquent or
in violation of the Trust Agreements;

d. To pay liquidated damages, interest, audit costs, and all costs of
litigation, including attorneys’ fees, expended by the Funds to collect any amounts
due as a consequence of Defendant LJL’s failure to comply with its contractual and
statutory obligations; and

e. To pay wages, dues and PAC contributions and other amounts
withheld from employee pay in accordance with the terms of the CBA(s).

21. Beginning in or about June 19, 2019, the Funds’ auditor, Novak

Francella, LLC, attempted to perform a payroll compliance audit for Defendant LJL,

 
Case 3:20-cv-02331-FLW-DEA Document 1 Filed 03/04/20 Page 7 of 12 PagelD: 7

but Defendant LJL failed to comply with the audit requests, refused to provide the
Plaintiffs with any relevant business records, and have otherwise concealed and
obstructed discovery.

22, Plaintiffs are without sufficient information or knowledge to plead the
precise nature, extent and amount of the Defendant’s delinquency, since the financial
documents, records and information necessary to determine this liability are in the
exclusive possession, custody and control or knowledge of the Defendant. Defendant
LJL has failed in their self-reporting contractual duties,

COUNT ONE

23. The Funds incorporate the allegations in Paragraphs | through 22 of this
Complaint as if set forth herein in their entirety.

24, Defendant LJL is required by the controlling CBA(s), Trust
Agreements, plan documents of the ERISA Funds and applicable federal law to
permit the Funds to audit their records, to cooperate in determining the contributions
due to the Funds, and to pay the cost of the audit if found to be delinquent.

25. The amount of fringe benefit contributions that Defendant LJL is
required to pay to the Funds is based upon the number of hours worked by and paid
to employees who perform work that is governed by the terms of the applicable

CBA.
Case 3:20-cv-02331-FLW-DEA Document 1 Filed 03/04/20 Page 8 of 12 PagelD: 8

26. The Funds are without sufficient information or knowledge to plead the
precise nature, extent, or amount of Defendant LJL’s delinquency because the books,
records, and information necessary to determine this liability are in the exclusive
possession, custody, control, and knowledge of Defendant LJL.

27. The Funds and their fiduciaries or officers are adversely affected or
damaged by the lack of an audit as, among other things, they have a fiduciary duty to
audit, confirm amounts due, and collect amounts owed, from contributing employers,
such as Defendant LJL.

28. The Funds and their fiduciaries or officers have no adequate remedy at
law for lack of an audit as the calculation of any damages suffered as a result of this
breach can only be ascertained from an audit of Defendant LJL.

WHEREFORE, the Funds respectfully request the following relief:

a. Order Defendant LJL, their officers, agents, servants, employees,
attorneys and all others, to permit an audit of all records under the actual or
constructive control of Defendant LJL, and in the absence of such records, to
cooperate in-alternative methods for the determination of work for which
contributions are due; and

b. Grant any such other and further relief as this Court may deem

equitable, just and appropriate.

 
Case 3:20-cv-02331-FLW-DEA Document1 Filed 03/04/20 Page 9 of 12 PagelD: 9

COUNT TWO

29. The Funds incorporate the allegations in Paragraphs | through 28 of this
Complaint as if set forth herein in their entirety.

30. On information and belief, the Defendant LJL has failed to make
fringe benefit contributions to the Plaintiffs as required by the CBA and Trust
Agreements in a period not barred by any applicable statute of limitations or
similar bar.

31. The Plaintiffs are without sufficient information or knowledge to
plead the precise nature, extent and amount of Defendant LJL’s delinquency since
the books, records and information necessary to determine this liability are in the
possession, control or knowledge of the Defendant LJL.

32. On information and belief, the Plaintiffs have been damaged by the
failure of Defendant LJL to make contributions as required by its CBAs and Trust
Agreements.

WHEREFORE, the Funds respectfully request the following relief:

a, After an audit has been performed, enter judgment against
Defendant LJL in favor of the Funds for the contributions found to be due and owing
by the audit, together with interest at the rate prescribed by 26 U.S.C. §6621 from the
due date for payment until the date of actual payment, liquidated damages of up to

twenty percent (20%) of the unpaid contributions, the cost of the audit, and

 
Case 3:20-cv-02331-FLW-DEA Document 1 Filed 03/04/20 Page 10 of 12 PagelD: 10

reasonable attorneys’ fees and costs incurred in this action and in connection with
any proceedings to enforce or collect any judgment; and
b. Grant any such other and further relief as this Court may deem
equitable, just and appropriate.
COUNT THREE

33. The Funds incorporate the allegations of paragraphs | through 32 ofthe
Complaint as if set forth herein in their entirety.

34. On information and belief, Defendant LJL has failed to remit dues
check-offs to Plaintiff Union as required by the CBA in a period not barred by any
applicable statute of limitations or similar bar.

35. The Plaintiff Union is without sufficient information or knowledge to
plead the precise nature, extent and amount of the dues owed by Defendant LJL
since the books, records and information necessary to determine this liability are in
the possession, control or knowledge of Defendant LJL.

36. Plaintiff Union is adversely affected or damaged as a proximate result
of Defendant LJL’s breach of the CBA and the documents incorporated therein,
with respect to any amounts that are found to be due and owing to Plaintiff Union.

WHEREFORE, the Funds respectfully request the following relief:

a. After an audit has been performed, enter judgment against

Defendant LJL in favor of Plaintiff Unions for the dues found to be due and owing by

10

 
Case 3:20-cv-02331-FLW-DEA Document1 Filed 03/04/20 Page 11 of 12 PagelD: 11

the audit, together with interest at the rate prescribed by 26 U.S.C. §6621 from the
due date for payment until the date of actual payment, liquidated damages of up to
twenty percent (20%) of the unpaid contributions, the cost of the audit, and
reasonable attorneys’ fees and costs incurred in this action and in connection with
any proceedings to enforce or collect any judgment pursuant to §515 of ERISA, 29
U.S.C. §1132(g)(2); and

b. Grant any such other and further relief as this Court may deem
equitable, just and appropriate,

COUNT FOUR

37. The Funds incorporate the allegations of paragraphs | through 36 of the
Complaint as if set forth herein in their entirety.

38. A money judgment or other remedy available at law is inadequate
because Defendant LJL has shown their disregard of their contractual and legal
obligations by their refusal to permit an audit, a consistent pattern of delinquencies
and other acts.

39, Unless ordered otherwise by this Court, Defendant LJL will continue
their conduct in violation of the CBA and, as a result, fail to remit contributions
owed, and Plaintiff Funds and their participants will be irreparably damaged.

40, All other conditions precedent to equitable relief have been satisfied.

WHEREFORE, the Plaintiff Funds ask that the Court:

11

 
Case 3:20-cv-02331-FLW-DEA Document1 Filed 03/04/20 Page 12 of 12 PagelD: 12

a. Permanently restrain and enjoin Defendant LJL, their officers, agents,
servants, employees, attorneys, and all others in active concert or participation with
them from continuing to violate the terms of the current CBA between Defendant
LJL and Plaintiff Union and from violating such other CBAs as may from time to
time be entered by the said parties providing for the timely filing of remittance
reports with complete, accurate and proper information and timely payment of
contributions to the Plaintiff Funds and Union for so long as Defendant LJL is
contractually required to do so; and

b. | Grant such other or further relief, legal or equitable, as may be just,
necessary or appropriate.

Respectfully submitted,
O’BRIEN, BELLAND & BUSHINSKY, LLC
Attorneys for Plaintiffs

we Ww.

Steven J. Bushihsky, Esquire

W. Daniel Fechan, Esquire

509 S. Lenola Road, Building 6
Moorestown, NJ 08057
856-795-2181/Fax: 856-581-4214
dfechan@obbblaw.com

Dated: Vaove Ds 2, 2020

12

 

 
